IN THE
                         TENTH COURT OF APPEALS

                                No. 10-16-00281-CV

      IN THE INTEREST OF A.S., J.S., A.S., AND D.S., CHILDREN



                         From the County Court at Law
                             Bosque County, Texas
                            Trial Court No. CV15247


                                      ORDER

      The Department’s brief was filed on March 1, 2017, along with a motion to exceed

the word limit on the Department’s brief by 4,104 words. The Department’s motion is

denied.

      However, the brief has already been filed and due to the timetable in which we

are to decide cases involving the termination of parental rights, we will not strike the

Department’s brief. We have far more complex appeals involving much larger records

that are briefed within the word limits. We admonish the Department to strive harder to
limit its briefs to the number of words permitted by the Texas Rules of Appellate

Procedure.1 Future briefs by the Department in excess of the word limit may be stricken.


                                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed March 22, 2017




1
 As an example of what can be done, the Court was able to reduce the motion by 92 words primarily by
eliminating paragraphs 4 and 5 of the motion which are repeated in the certificate of conference.


In the Interest of A.S., J.S., A.S., and D.S., Children                                      Page 2